              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SONNY AUSTIN RAMDEO,      :
             Petitioner,  :                1:19-cv-2170
                          :
    v.                    :                Hon. John E. Jones III
                          :
DOUGLAS K. WHITE, WARDEN, :
             Respondent.  :

                                ORDER

                             April 14, 2020

      NOW THEREFORE, upon preliminary consideration of the petition for writ

of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2241, See R. GOVERNING §

2254 CASES R. 4, 1(b), and for the reasons set forth in the Court’s Memorandum

of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus is DISMISSED WITHOUT
            PREJUDICE.

      2.    The Clerk of Court is directed to CLOSE this case and NOTIFY
            Petitioner.

                                     s/ John E. Jones III
                                     John E. Jones III
                                     United States District Judge
